Citation Nr: 0615144	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and two of her daughters


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1945 to 
April 1946.  He died in May 2002.  The appellant is the 
veteran's spouse.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

The appellant testified before the undersigned at a hearing 
conducted at the RO (a Travel Board hearing), and a 
transcript of that hearing is associated with the claims 
folder.  At that hearing, it was agreed that the record would 
be held open for 60 days, pending the receipt of evidence 
appellant and her representative were going to try to get.  
In April an additional 30 days was requested.  At the end of 
the requested time, no additional evidence has been received 
at the Board and the decision making process was initiated, 
leading to the document below.




FINDINGS OF FACT

1.  The veteran died in May 2002; his death certificate 
indicates that he died of cardiorespiratory arrest, due to or 
as a result of sepsis, which in turn was due to or as a 
result of chronic renal failure, peripheral vascular disease, 
and malnutrition.  

2.  During the veteran's lifetime, service connection was in 
effect for degenerative arthritis of both shoulders, both 
knees, both hands, both feet, the right elbow, and multiple 
joints.  Service connection was also in effect for bilateral 
hallux valgus.  During his lifetime, this arthritis was 
erroneously characterized as rheumatoid arthritis in VA 
ratings, but the arthritis was ultimately appropriately 
recharacterized.  

3.  No disability causally associated with the veteran's 
period of service caused or contribute to the onset of death.
 
4.  Cardiorespiratory arrest, sepsis, chronic renal failure, 
peripheral vascular disease, and malnutrition developed many 
years after service, were not related to a disease or injury 
in service, and were not related to any service-connected 
condition. 

5.  A 100-percent disability rating was not in effect for ten 
years prior to the veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for the 
cause of the veteran's death have not been met.  Disability 
incurred in or aggravated by service did not cause or lend 
assistance to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.326 
(2004).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.22, 
3.102, 3.159, 3.326  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform claimants of the evidence 
needed to substantiate their claims, what specific evidence 
they are responsible for obtaining, and what specific 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
VA regulations also specify that VA will notify veterans to 
submit relevant evidence in their possession.  38 C.F.R. § 
3.159(b).  VA has fulfilled these requirements in this case.  

By a VCAA letter in February 2003 the appellant was informed 
of the notice and duty to assist provisions of the VCAA, and 
was informed of the information and evidence necessary to 
substantiate her claim here adjudicated.  The letter further 
informed of the bases of review and of the evidentiary bases 
by which a grant of the claim for service connection for the 
cause of the veteran's death, and DIC benefits, could be 
allowed.  A further VCAA letter in May 2004, along with the 
post-decisional documents further informed of the evidence 
obtained and the evidence necessary to substantiate the 
claim, and the reasons those evidentiary bases were not 
satisfied in this case.  By the February 2003 VCAA letter the 
appellant was informed of information and evidence that she 
should submit in furtherance of the claim, in particular 
evidence required to support a claim for service connection 
for the cause of the veteran's death, inclusive of evidence 
showing a causal link between service and the veteran's 
death, or a hastening of the veteran's death, pursuant to 
38 C.F.R. § 3.312 (2005), or that the veteran was 
continuously rated 100 percent disabling for the ten years 
immediately prior to death, pursuant to 38 C.F.R. §  3.22 
(2005).  Thus sufficient notice in the letters was provided 
so that Mayfield is not violated.  See Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).

She was also by the February 2003 VCAA letter informed of the 
assistance VA would provide in obtaining that evidence.  She 
was requested to submit any pertinent evidence in her 
possession, and was asked to provide information about all 
pertinent medical evidence including corresponding contact 
information.  She was informed that VA would then assist her 
by requesting relevant evidence.  She was also asked to 
submit any evidence in her possession, and was told that it 
was ultimately her responsibility to see that pertinent 
evidence is obtained.  By the appealed rating decision, and 
the noted statement of the case and supplemental statements 
of the case, the appellant was informed of development 
already undertaken, as well as evidence of record pertinent 
to her claim.  

It is noted that some of these are "post decisional" 
documents.  It is the view herein that this is not fatal in 
providing notice as there was, subsequent to all this notice, 
a de novo review of the entire matter, as documented by 
supplemental statements of the case.  As such, there is no 
prejudice to the appellant in proceeding with this matter.

The February 2003 and May 2004 VCAA letters requested that 
the appellant inform of VA and private medical sources of 
evidence pertinent to her claim.  The appellant informed of 
terminal VA treatment, and those records were associated with 
the claims folder.  The appellant also submitted opinion 
letters from private physicians.  

The Board decision here is based in part on the 
characterization of the veteran's service-connected arthritis 
in multiple joints as degenerative arthritis rather than 
rheumatoid arthritis.  The appellant was duly informed of the 
VA's conclusion that rheumatoid arthritis was not present, by 
the supplemental statement of the case issued in March 2005.  
As the appellant was informed by a June 2004 supplemental 
statement of the case, a submitted opinion letter by Dr. 
Cress, a private physician, to the effect that rheumatoid 
arthritis may have contributed to the veteran's 
thoracoabdominal aneurysm, was not informed by a review of 
the medical record and hence was "of little or no probative 
value."  Similarly, a September 2005 supplemental statement 
of the case informed the appellant that a July 2005 opinion 
letter by Dr. Betat, a private treating physician, to the 
effect that amputation of the veteran's right leg one month 
before death hastened onset of death, was also not informed 
by a review of the entire record and hence of little or no 
probative value.  (Additionally, as discussed in below, those 
opinions addressed questions that were ultimately not 
dispositive of questions pertinent to her claim, regarding a 
causal association between service or a service-connected 
disability and the cause of the veteran's death or hastening 
of death.)

VA and private treatment records for which authorizations 
were provided were requested, and all records received were 
associated with the claims folder.  Multiple VA examinations 
were conducted during the veteran's lifetime addressing the 
nature of his service-connected arthritis affecting multiple 
joints, and a further medical opinion based on review of the 
record was obtained in September 2004, to address questions 
implicated by the appellant's claim.  

The appellant was afforded opportunity to address her claim, 
including by testimony before the undersigned at a hearing 
conducted at the RO in February 2006.  A transcript of that 
hearing is contained in the claims folder.  There is no 
indication that the appellant desired a further opportunity 
that was not satisfied, to address her claim on appeal.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, as 
discussed above, that notice was provided in February 2003, 
prior to the April 2003 rating action addressing the claim 
for service connection for the cause of death, and 
entitlement to DIC benefits.  Id.   The Board finds that the 
appellant was provided the necessary notice and assistance 
required, as discussed above, since she was given ample 
notice and opportunity to remedy deficiencies in her claims 
prior to de novo review of her claim.  The Court has recently 
held, in that regard, that an error is not prejudicial when 
the error did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between service 
and the disorder which is the basis of claim; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the appellant 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The appellant's 
status as the veteran's surviving spouse was established and 
there was no denial of claim on that basis.  A connection 
between service and the cause of the veteran's death was 
exhaustively addressed; it was the crux of the issue 
adjudicated by the RO.  38 C.F.R. § 3.312.  Also addressed 
were the DIC non-cause-of-death claim criteria of a 100 
percent disability rating for 10 years prior to death. 
38 C.F.R. § 3.22.  To those relevant extents, the connection 
between service and a cause of the veteran's death (a 
disability which would be the basis of a claim for service 
connection for the cause of death), and the extent of 
service-connected disabilities with regard to their causal 
link, if any, to death or hastening the onset of death, were 
also discussed.  The effective date of a grant of DIC 
benefits based on disability causative of death is not 
relevant where, as here, service connection for the cause of 
death is denied.  Hence, Dingess/Hartman elements were 
addressed by the VCAA notice provided in February 2003, to 
the extent relevant in this case.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Eligibility for DIC Benefits under 38 U.S.C.A. § 1318; 
Service Connection for the Cause of the Veteran's Death  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.  Certain diseases, such as 
cardiovascular diseases, may be subject to service connection 
based on presumed incurrence in service if manifested to a 
compensable degree within one year subsequent to service.  
38 C.F.R. §§ 3.307, 3.309.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability, or if the veteran 
was entitled to a 100 percent disability rating from VA for 
10 years prior to his death.  The claimant could not qualify 
for other bases for DIC benefits, because the veteran died 
many decades after service.  38 U.S.C.A. §§ 1310, 1318.  

The veteran's death certificate informs that he died in May 
2002.  At the time of his death he was service-connected for 
arthritis of both shoulders, both knees, both hands, both 
feet, the right elbow, and more generally arthritis of 
multiple joints, as well as for bilateral hallux valgus.  As 
discussed below, the arthritis was erroneously characterized 
as rheumatoid arthritis.  While the presence of service-
connected rheumatoid arthritis/rheumatism/fibrosis was the 
basis for extending service connected to many of the 
veteran's service-connected disabilities, since rheumatoid 
arthritis is a systemic-type disorder, in fact, rheumatoid 
arthritis was never clinically established.  Most of the 
ratings were based on limitation of motion.

The veteran served at the end of World War II but did not 
engage in combat.  A separation examination in March 1946 
noted enlarged painful joints, characterized as "non-
specific arthritis."  A VA examination was conducted in 
April 1947.  A history was then noted of a swelling of the 
proximal interphalangeal joints of the great toes for 
approximately two months in the fall of 1944, with the 
swelling disappearing after that interval.  A history was 
also noted of a swelling in-service of the proximal 
interphalangeal joint of the left middle finger lasting two 
to three months.  The veteran reportedly had recurrent 
involvement of the joints of both hands since that time.  A 
history was noted of work as a carpenter since service.  
Current complaints at the April 1947 examination were of 
intermittent swelling and stiffness of the proximal 
interphalangeal joints of the fingers of both hands, 
especially with cold weather.  The veteran reported having a 
dull ache in the joints when gripping a hammer, with some 
weakness in grip due to the finger stiffness.  However, he 
reported having no involvement of other joints.  
Sedimentation rate was approximately normal, as were x-rays 
of the lumbosacral spine.  The examiner assessed 
periarticular fibrositis of the proximal interphalangeal 
joints of all the fingers and the great toes.  Based on this 
evidence, the veteran was granted service connection for 
fibrositis of both hands and the great toes, and assigned a 
20 percent evaluation.  

The veteran was afforded a further VA orthopedic examination 
in March 1950.  He then denied any injury in service, but 
reported having an aching in the fingers and toes in service.  
He complained that he currently had aching of the feet at any 
time, including when walking.  He also reported a dull aching 
in both knees and the small of his back, though only in cold 
weather and without any associated stiffness or impairment of 
motion.  He also reported his knees feeling very heavy after 
a hard day of heavy work.  He reported being self-employed as 
a carpenter and pushing himself hard to work at a rapid pace 
in order to earn more money, adding that he worked long hours 
of heavy physical work.  

At that March 1950 examination, the examiner found the 
veteran well-developed and without any observable 
musculoskeletal disability.  The hands and feet, noted in 
particular, showed no abnormality or deformity of the 
muscles, bones, joints ligaments, or tendons.  The examiner 
found no impairment of motion of these parts, and no 
circulatory disturbance, with the temperature, color, and 
moisture all evidencing excellent and healthy extremities.  
The only callosities found were in the right hand and were 
attributed to steady, hard use of a hammer.  Grip strength 
was very hard and strong in each hand.  The examiner also 
noted normal joints elsewhere, including the spine, pelvis, 
sacroiliac, hips, shoulders, elbows, and knees.  The examiner 
diagnosed a history of fibrositis of the soft tissues of the 
fingers and toes, with no evidence of residuals of this 
condition.  The examiner found no orthopedic disorders.  
Associated March 1950 x-rays of the hands showed no evidence 
of bone or joint disease.

Based on the March 1950 examination, the RO in March 1950 
proposed reduction of the rating for fibrositis to zero 
percent effective from May 1950.  

In March 1951 statement, the veteran informed that he was 
examined for a promotion in the U.S. Army Reserves (U.S.A.R.) 
in March 1951, with positive findings.  The March 1951 
service examination report noted the veteran's above-noted 
history of difficulties with his fingers and toes in service.  
The examiner also noted that the veteran worked as a 
carpenter and had lost no work due to disability.  On 
examination, there was moderate enlargement of the proximal 
interphalangeal joint of the right third finger only.  The 
examiner found no limitation of motion of the spine, fingers, 
or toes.  X-rays of the hands showed some swelling in the 
proximal interphalangeal joints with slight joint space 
narrowing.  The examiner assessed that these could be early 
x-ray findings of rheumatoid arthritis.  The examiner 
accordingly concluded that there were findings suggestive of 
early rheumatoid arthritis, and found that the veteran was 
not physically qualified for U.S.A.R. promotion.  

The veteran was accordingly afforded a VA examination in May 
1951.  The veteran's history was noted.  He reported that he 
was currently employed as a carpenter and cabinet maker, and 
that he lost no time due to his claimed disorder of the 
hands.  However, he reported having pains but only in the 
proximal interphalangeal joint of the right middle finger.  
The examiner found a definite, very slight enlargement of the 
proximal interphalangeal joint of the right middle finger 
compared to the left, while all the other fingers were normal 
and nontender.  The right middle finger interphalangeal joint 
was tender to pressure.  The examiner diagnosed mild 
rheumatic arthritis of the right middle finger 
interphalangeal joint.  

Based on these examinations, the RO by a May 1951 rating 
action limited the reduction for the veteran's service 
connection disorder, recharacterizing the disorder as 
rheumatic arthritis of the interphalangeal joint of the right 
middle finger, rather than the formerly characterized 
fibrositis. The RO assigned a 10 percent rating effective 
from May 1950, rather than the formerly proposed zero percent 
for fibrositis of the hands and feet.  

In June 1951, S. E. Pawol, M.D., a private treating 
physician, informed that he had reviewed the veteran's 
medical record with reference to the above-noted diagnosis of 
rheumatic arthritis, at the veteran's request that Dr. Pawol 
address the veteran's bilateral knees, which the veteran 
reported were manifested by weakness and giving out on him 
suddenly, as well as occasional weakness in the medial aspect 
of the right knee.  Dr. Pawol examined the veteran and found 
no evidence of joint changes of the knees.  He also reviewed 
x-rays of the knees and found no bone changes, joint 
narrowing, or other indications of pathology.  Dr. Pawol 
concluded that he could not diagnose rheumatoid arthritis of 
the knees.  He did, however, offer as a caveat that the 
veteran's complaints could represent early symptoms of some 
fibrous changes that might develop into rheumatoid arthritis.  

Upon further VA examination in September 1955, the veteran's 
history was noted.  The veteran reported that he worked as a 
carpenter, that he had lost no time from work and took no 
medication, and the only joint that bothered him was the 
proximal interphalangeal joint of the right middle finger.  
He did reported having an episode of back pain in 1954 which 
subsided quickly.  The examiner noted that there was slight 
swelling of the interphalangeal joint of the right middle 
finger.  There were no other positive findings on 
examination, with good grip strength of the right hand, and 
calluses showing considerable use of both hands.  X-rays of 
the right hand were negative.  The examiner assessed chronic 
rheumatoid arthritis of the proximal interphalangeal joint of 
the right middle finger with slight deformity, with the 
arthritis apparently currently quiescent.

Based on the September 1955 examination, by an October 1955 
rating action the veteran's rating for rheumatic arthritis of 
the proximal interphalangeal joint of the right middle finger 
was proposed to be reduced to zero percent effective from 
December 1955.  

In January 1979 the veteran's representative submitted a 
letter from the U.S.A.R., dated in May 1951, informing that 
the veteran had been found physically disqualified for 
Reserves duty based on rheumatoid arthritis (apparently based 
on the above-noted March 1951 service examination report).  
However, the RO did not then re-evaluate the veteran's 
service-connected condition, instead sending a letter in 
February 1979 requesting evidence of a change in current 
disability, to which the veteran provided no timely reply.  

In May 1988 the veteran received VA treatment for a painful, 
swollen right great toe.  The treating examiner sought to 
rule out gouty arthritis.  

Records were requested of the Loma Linda, California VA 
facility during this time.  A record showing 1987 treatment 
for foot complaints due to the arthritis was received with an 
indication that this was the extent of the treatment records 
at that facility.

Upon VA examination in January 1989, the veteran complained 
of joint pain in the right great toe, the left great toe, the 
right knee, the right elbow, and the fingers, with loss of 
grip.  He also reported having heat in the joints when 
inflamed.  He reported being treated in December 1986 for a 
swollen and very painful right knee; over three months in 
1988 for knee, elbow, and hip pains; in November 1988 for a 
swollen and painful right great toe; and in November 1988 for 
a swollen and painful right knee, with that condition 
subsiding in early January 1989.  He otherwise reported that 
his current complaints were of recent onset.  Examination 
revealed a right elbow of normal contour without tenderness, 
and with normal flexion and extension.  The fingers also had 
normal contour, no tenderness, and no functional deficits.  
There was hallux valgus of both great toes, with swelling and 
tenderness of the left second toe.  The examiner assessed 
rheumatoid arthritis of the right knee, right elbow, the 
hands, and the toes.  However, x-rays had not yet been 
obtained.  

VA x-rays of the right knee, right elbow, and both hands in 
January 1989 showed these all to be normal, with maintained 
joint spaces and without fracture or focal destruction.   

Upon VA treatment evaluation in September 1990, the veteran 
complained of intermittent difficulties primarily with the 
right knee, but also with the metatarsophalangeal joints of 
the great toes, with reported onset of symptoms in 1988 or 
1989.  He reported right knee swelling or pain for the prior 
two to three months.  On examination, the veteran was in no 
apparent distress, the right knee was slightly warm with 
possible small effusion, and there were no positive findings 
in the great toes.  The examiner noted that uric acid levels 
were consistently low, but nonetheless conceded that gout was 
still a reasonable possibility.  The examiner concluded that 
if the condition was rheumatoid arthritis, it was negative 
and mild.  Upon VA treatment re-examination in May 1991, the 
examiner diagnosed degenerative joint disease of the right 
knee based on examination findings.  Knee x-rays in May 1991 
showed narrowing of the medial joint compartments 
bilaterally, more so on the right, and a possible small 
effusion on the right.  

A May 1991 VA orthopedic treatment record for ongoing right 
knee difficulties noted that the condition had been worse 
since a fall getting out of the bathtub two years prior.  The 
treating examiner noted that findings were consistent with 
medical compartment degenerative joint disease and a tear of 
the medial meniscus.  Arthroscopic surgery was recommended.

Further VA treatment examinations in June 1991 and September 
1991 also produced diagnoses of degenerative joint disease of 
the right knee.  The September 1991 examiner noted a history 
of flares intermittently since the veteran was in his 
twenties, with the condition often involving a great toe and 
occasionally the knee.  The examiner noted the absence of 
past diagnosis of gout despite these symptoms.  

Upon VA examination in November 1991 the claims folder was 
reviewed and the veteran's history of arthritis, variously 
diagnosed, was addressed.  The examiner noted that upon 
service discharge the veteran's condition was described as 
rheumatism, and that there were some subsequent findings of 
rheumatoid arthritis, but that there were also some follow-up 
studies expressing the view that his condition was more in 
the nature of degenerative arthritis.  The examiner noted 
that the veteran had received VA treatment in the past year, 
with Ibuprofen daily, and had begun physical therapy three 
times weekly.  The veteran's current complaints addressed the 
fingers, toes, and right knee.  On examination, there was no 
swelling of the joints.  The veteran complained of pain or 
tenderness of the proximal interphalangeal joint of the third 
finger of the right hand, and the examiner noted the 
beginning of Dupuytren's contracture of the flexor tendon of 
the fourth (sic) digit on the right.  There was profound 
hallux valgus of both great toes, though the feet were 
otherwise negative.  The right knee appeared deformed, with 
loss of patellar outline, and there was some bogginess of the 
synovial capsule behind the right patella medially and 
laterally.  Recent x-rays showed degenerative joint disease 
of the affected joints.  

Additional x-rays obtained of the hands in November 1991 
showed minor narrowing of the distal interphalangeal joints 
bilaterally, consistent with minimal degenerative changes, 
with the x-rays otherwise negative.  Additional x-rays of the 
right foot in November 1991 showed a plantar calcaneal spur, 
mild narrowing of the first metatarsal phalangeal joint, and 
minimal hallux valgus of the first metatarsal head, with the 
foot x-rays otherwise negative.  

A December 1991 treatment record contains speculation by a 
treating physician that the veteran's difficulties with 
multiple joints might constitute rheumatoid arthritis, based 
on the multiple sites of complaints including the hands, 
feet, heel, and low back, and the presence of complaints of 
the hands since the veteran was in his 20's.  

January and April 1992 VA right knee orthopedic treatments 
produced findings of medial joint line pain and mild effusion 
consistent with a medial meniscal tear.  An MRI in January 
1992 confirmed a grade III tear of the posterior horn of the 
medial meniscus with meniscal capsule separation, an 
osteochondral fragment in the patellofemoral joint, and a 
possible anterior cruciate ligament tear.  A May 1992 
treatment evaluation of the knees noted that the veteran had 
genu varum (bowleggedness) bilaterally, and assessed findings 
consistent with medial compartment degenerative joint 
disease, as well as a tear of the right medial meniscus.  

August 1993 x-rays of the right shoulder showed a normal 
glenohumeral joint, and no significant degenerative changes, 
but with a possible mild acromioclavicular joint separation.  
Left shoulder x-rays showed an inferior spur in the distal 
clavicle of the acromioclavicular joint, and degenerative 
narrowing of the acromioclavicular joint.  

A VA examination was conducted in September 1993 specifically 
to address the nature of the veteran's conditions of multiple 
joints, and to address whether the veteran had rheumatoid 
arthritis.  The examiner reviewed the entire record, 
addressed pertinent evidence, and emphasized strongly that 
there was no confirmed diagnosis of rheumatoid arthritis.  
The examiner noted that the veteran was first diagnosed with 
rheumatism, a nonspecific condition, and this was later 
confused with a diagnosis of rheumatoid arthritis.  The 
examiner observed that they had tested the veteran for 
rheumatoid arthritis in 1991 and these tests were negative, 
as were several other tests for rheumatoid arthritis 
contained within the veteran's chart.  The examiner left open 
the question whether the veteran had gout, though noting that 
attempts to isolate uric acid from aspirant of the veteran's 
great toe joints had been unsuccessful.  The examiner added 
that arthritis of the veteran's hands and feet was 
degenerative arthritis with some degenerative changes.  The 
examiner also noted meniscal tears shown in the right knee by 
MRI, and diagnosed rotator cuff tendonitis in the right 
shoulder.  

Further orthopedic treatment records in 1994, including a 
thorough work-up in August 1994, confirmed the affirmative 
findings noted upon the September 1993 VA examination.  
Impingement syndrome of the right shoulder was also 
identified.  X-rays of the knees in October 1994 showed 
narrowing of the joint compartments bilaterally.  

The same VA examiner who examined the veteran in September 
1993 examined him again in February 1995.  The examiner again 
reviewed the record and noted the veteran's history.  He 
noted that the veteran had been tested many times for 
rheumatoid arthritis at Fort Miley, and these test were 
always negative.  The veteran's ongoing degenerative changes 
of several joints were again noted, as were complications of 
the right knee and right shoulder.

August 1997 x-rays of the right knee showed spurring of the 
posterior inferior and superior margins of the patella, and 
tibiofemoral compartment narrowing.  The x-ray examiner 
assessed minimal progression, as compared to October 1994 
readings, of chondropathic degenerative osteoarthritis.  
August 1997 x-rays of the right shoulder also showed mild 
spurring in the acromioclavicular joint, and absence of 
progression in narrowing of the humeral joint space, with no 
active disease found and minimal changes from November 1994.  

Another VA examination was conducted in August 1997, 
addressing the right knee and right shoulder.  The examiner 
reviewed the record and noted a past history of diagnosed 
rheumatism and erroneously diagnosis of rheumatoid arthritis.  
He noted findings of degenerative joint disease of the 
shoulder and knee, and records of physical therapy for those 
conditions.  He also noted that August 1997 x-rays of the two 
joints were negative for rheumatoid arthritis.  He diagnosed 
degenerative arthritis of both joints.  

A VA evaluation of the medical record and the claims folder 
as a whole, for purposes of the appellant's survivor claims, 
was conducted in September 2004.  The examiner noted that 
while a few questions of possible early rheumatoid arthritis 
were posed in the VA medical records, x-rays consistently 
showed osteoarthritis, and tests were consistently negative 
for rheumatoid arthritis.  The VA examiner also addressed the 
private medical opinion of Dr. Cress, contained in the claims 
folder, to the effect that rheumatoid arthritis could 
contribute to an abdominal aneurysm.  The examiner noted that 
Dr. Cress did not conclude that the veteran had rheumatoid 
arthritis.  The VA examiner assessed that the veteran had 
severe peripheral vascular disease which led to further 
debilitation including multiple amputations, and ultimately 
increased the chance of infection, with infection ultimately 
causing death.  The examiner concluded that the factors 
leading to death were unrelated to the veteran's service-
connected degenerative joint disease or other service-
connected disabilities.  

Addressing the record, the Board notes that while the 
December 1991 VA treating physician speculated on the 
presence of rheumatoid arthritis, this was not based on 
review of x-rays but only on the veteran's history.  A 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The 
claims folder contains more informed medical opinions based 
on review of the entire record including x-rays and 
rheumatoid factor screenings, by VA examiners in September 
1993, February 1995, and August 1997, and a further VA 
opinion based on records review in September 2004, all 
concluding that the veteran never had rheumatoid arthritis, 
but rather had degenerative arthritis in a number of joints.  
Even as far back as 1951 an examiner could not confirm 
rheumatoid arthritis.  Rather, it appears that this was a 
diagnosis given to provide a rating for the 
arthritic/fibrotic changes that were affecting multiple 
joints.  The inflammatory processes of rheumatoid arthritis 
were simply not ever shown to support that diagnosis.  While 
it is true that a slight thickening was observed since 
service in the proximal interphalangeal joint of the right 
finger, and an associated Dupuytren's contracture manifested 
later in life, that middle finger condition was ultimately 
characterized as localized fibrositis.  In the absence of 
other objective findings consistent with rheumatoid 
arthritis, the noted VA examiners who reviewed the record as 
a whole concluded that rheumatoid arthritis was not present 
and any such characterization was erroneous.  

The Board finds that the VA medical opinions from VA 
examinations in September 1993, February 1995, and August 
1997, and the further VA opinion September 2004, concluding 
that the veteran had degenerative arthritis of some joints, 
and not rheumatoid arthritis, are the only ones addressing 
the issue informed by a review of the entire record, to 
include x-rays obtained over the years and rheumatoid 
arthritis tests performed.  Hence, these opinions are more 
reliable and more probative.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  These x-rays and rheumatoid arthritis tests 
have been consistently negative for the disease.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in doing so, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  The Board accordingly concludes 
that the preponderance of the evidence informs that the 
veteran had degenerative arthritis, and not rheumatoid 
arthritis, for which he was service connected.  This is the 
case despite the RO's past mischaracterization of the 
service-connected disorders affecting several joints as 
rheumatoid arthritis.  Hence, the veteran was service 
connected during his lifetime for degenerative arthritis of 
the both shoulders, both knees, both hands, both feet, and 
the right elbow, as well as for hallux valgus bilaterally.  

The Board notes that throughout his life the veteran 
submitted many arguments addressing the ratings to be 
assigned for his multiple service-connected arthritis 
conditions, ultimately securing a total disability rating 
based on unemployability.  The appellant and two of her 
daughters addressed the cause of death claim at a February 
2006 hearing before the undersigned.  However, these lay 
opinions addressing the nature or severity of the veteran's 
service-connected disabilities, and the appellant's lay 
opinions regarding the diagnosis or extent of service-
connected disabilities and a causal link between service-
connected disabilities and the cause of the veteran's death, 
are all not cognizable to support these medical questions.  
Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).
 
The appellant submitted a March 2004 private medical opinion 
letter by Dr. Cress, and a July 2005 private medical opinion 
letter by Dr. Betat.  Neither of these letters was informed 
by a review of the entire record, and hence both are of 
little or no probative value.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).   Neither considered the medical 
conclusions presented by VA examiners that the veteran had 
degenerative arthritis and not rheumatoid arthritis.  In 
fact, neither opinion letter even mentioned degenerative 
arthritis.  Dr. Cress opined that rheumatoid arthritis could 
have contributed to the veteran's thoracoabdominal aneurism, 
not addressing the assessed direct causes of the veteran's 
death or, as noted, any diagnoses of degenerative arthritis.  
Dr. Betat addressed only the amputation of the veteran's 
right leg approximately one month prior to death and that 
amputation's likely contribution to hastening death.  The 
veteran was not service-connected for any disorder implicated 
in that amputation.  Rather, as April 2002 VA treatment 
records inform, the leg was amputated above the knee due to 
development of dry gangrene in the right foot and ankle, with 
the high amputation felt prudent, particularly in light of 
the veteran's advanced state and lower extremities paralysis.  

The veteran's representative has posited that deconditioning 
due to the veteran's service-connected disorders hastened the 
onset of death.  However, the evidence reflects that the 
veteran had very advanced cardiovascular disease which 
ultimately lead to his death.  Further, inactivity in the 
years immediately preceding death was due to L1 paraplegia 
resulting from ischemic myelopathy complications of a 
thoracic aortic aneurysm repair at Stanford University 
Medical Center (a non-VA facility), with gradual further 
deterioration of body systems thereafter.  None of these 
conditions has been shown to be causally associated with the 
veteran's period of service or any service-connected 
condition.  

As provided on the veteran's death certificate, the veteran 
died of cardiorespiratory arrest, due to or as a result of 
sepsis, which in turn was due to or as a result of chronic 
renal failure, peripheral vascular disease, and malnutrition.  
The veteran was service-connected for none of these 
conditions during his lifetime, and the weight of cognizable 
evidence is against there being any causal relationship 
between the veteran's period of service or any service-
connected disability and the cause of the veteran's death.  
While the undersigned noted at the February 2006 hearing that 
cold injury in service could be causally associated with 
later-occurring peripheral vascular disease, there is no 
evidence of cold injury in service, and none is contended.  
The treatment at Loma Linda was for joint pain, and there is 
no evidence in the service medical records or the 
examinations after service, or indeed at any time, showing 
that appellant was being treated for residuals of a cold 
injury.

As exhaustively discussed here, while the appellant has 
presented private medical opinion evidence suggesting 
rheumatoid arthritis may have contributed to circulatory 
disorders which in turn contributed to death, the Board 
concludes that the veteran did not have rheumatoid arthritis, 
and hence that non-extant condition could not have been a 
service-connected condition contributing to the cause of 
death.  The Board finds the preponderance of the evidence 
against any service-connected disorder causing or 
contributing to death or otherwise hastening the onset of 
death.  As noted, paraplegia and severe circulatory 
impairment, and not the veteran's service-connected arthritis 
of multiple joints, was preclusive of any significant 
physical activity which may have to any degree slowed 
degradation of his circulatory system functioning in the few 
years immediately prior to death.  

The conditions found to be causative of or contributing to 
the veteran's death include cardiorespiratory arrest, sepsis, 
chronic renal failure, peripheral vascular disease, and 
malnutrition.  These did not occur until many years post 
service, and are not shown by any evidence of record to be 
causally related to service.  

Absent any contribution to the cause of death or hastening of 
death by a service-connected disorder, and absent a causal 
link between service and any of the disorders causative of or 
contributing to the veteran's death, the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  38 C.F.R. §  3.312.  The 
conditions service-connected in his lifetime include 
arthritis of both shoulders, both knees, both hands, both 
feet, the right elbow, and multiple joints; and bilateral 
hallux valgus.  These are here found not to be due to 
rheumatoid arthritis.  As the file-reviewing VA examiner 
concluded in September 2004, service-connected disorders did 
not cause or contribute to the onset of death.  The 
preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

DIC benefits are also not warranted based on 100-percent 
service-connected disability for 10 years immediately 
preceding death.  By a December 1998 rating action the RO 
granted a total disability rating based on unemployability 
due to service-connected disabilities, effective from 
December 6, 1996.  The combined rating for the veteran's 
service-connected disorders of several joints was increased 
from 60 to 70 percent from that date, based on increases in 
underlying ratings, affording eligibility for TDIU on a 
schedular basis under 38 C.F.R. § 4.16 (2005) from that date, 
based on combined service-connected disabilities rated 
together at 70 percent or more, which taken together preclude 
substantially gainful employment.  The RO then noted that the 
veteran reportedly had not worked since September 1990, when 
he found that his work as a construction management 
consultant had grown increasingly difficulty due to 
difficulty climbing ladders and performing other strenuous 
job requirements.  A 100 percent disability rating was not in 
effect for ten years immediately preceding death, the veteran 
was not a prisoner of war, and the veteran died many decades 
post service.  These facts are not in dispute, and  DIC 
benefits on therefore not allowable.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


